UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
MAXINE BLOCKER-BURNETTE,                  )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                    Civil Action No. 09-1185 (PLF)
                                          )
THE DISTRICT OF COLUMBIA, et al.,         )
                                          )
            Defendants.                   )
__________________________________________)

                                             ORDER

               For the reasons stated in the Memorandum Opinion issued this same day, it is

hereby

               ORDERED that defendants’ motion to dismiss or, in the alternative, for summary

judgment [6], is GRANTED in part and DENIED in part. Plaintiff’s claim for unliquidated

damages under the District of Columbia Human Rights Act will be dismissed and the

individually named defendants, Tori Fernandez-Whitney and Carolos Cano, will also be

dismissed. The rest of plaintiff’s claims may proceed; it is

               FURTHER ORDERED that plaintiff’s motion to maintain her claim for age

discrimination [11] is DENIED as moot; and it is

               FURTHER ORDERED that the parties shall meet and confer and file a joint

report with the Court regarding how they wish to proceed in this matter by September 13, 2010.


                                              /s/________________________________
                                              PAUL L. FRIEDMAN
                                              United States District Judge
DATE: August 13, 2010